Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Langerbeins et al., WO 2018/193107.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent Application Publication No. 2020/0115503 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
Applicants are encouraged to review the contents of the tables under the headings EXAMPLE 7 and EXAMPLE 8.  While the Examiner appreciates that the compositions summarized in those tables are devoid of an alkoxysilane component, it is noted that, in essentially every one of the other embodiments, there is incorporated as an adhesion promoter and alkoxysilane bearing organo-functional groups.  Thus, it would be obvious to formulate additional permutations of the prior art invention where an alkoxysilane adhesion promoter is added to the aforementioned compositions, and in comparable quantities.
As for claim 18, 1 mm2/s = 1 cSt and, therefore, it is clear that the silanol-terminated base polymer adheres to this limitation.
.
Claims 14-16, 18, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., U.S. Patent # 4,296,228.
Applicant is directed to the silicone composition delineated in column 4 under the heading EXAMPLE comprising 76.16 wt.% of a silanol-terminated polydiorganosiloxane (see also column 3, lines 10-15), 10.66 wt.% of treated silica, 3.9(0.271) = 1.06 wt.% of di-tert-butoxydiacetoxysilane, and 3.9(0.06) = 0.234 wt.% of dibutyltin dilaurate.  The Examiner acknowledges the absence of an alkoxysilane but, on the other hand, adhesion-enhancing agents are contemplated in column 3, line 65 and the Examiner takes notice of the fact that organofunctional alkoxysilanes, and trialkoxysilanes specifically, are known to fulfill the role of an adhesion promoter in condensation-cured organosiloxane compositions.
As for claim 18, the Examiner appreciates that, whereas the claim discloses the base siloxane polymer in terms of a kinematic viscosity, a suitable viscosity range for the correlated polymer in Lin is disclosed in terms of its dynamic viscosity.  However, for polymer materials with a density approach one, 0.965 g/cm3 in the case of PDMS, the magnitude of that polymer’s kinematic and dynamic viscosity are nearly the same.  Hence, it is clear that there is strong overlap in the species that comprise the claimed- and prior art polymers, at least in terms of their kinematic viscosity.
Concerning claim 24, no plasticizer component is mentioned in the prior art exemplification nor is one disclosed as a suitable additive in the paragraph bridging columns 3 and 4.
s 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Langerbeins et al., WO 2018/193107 in view of Hatanaka et al., U.S. Patent # 5,705,587.
Langerbeins is admittedly silent regarding the incorporation of a resinous silicone component.  Hatanaka, conversely, teaches room temperature curable organopolysiloxane compositions (abstract) also comprised of silanol-terminated polydiorganosiloxane, crosslinking agent(s), condensation catalyst, fillers (column 5, lines 39+) and, relevant to the present discussion, silicone resins with low residual silanol content (column 4, lines 32+).  In fact, it is the resinous component that the inventors regard as the inventive feature for the ability to manipulate the modulus it offers and a high recovery ratio.   It is further notable that both the compositions of Langerbeins and Hatanaka have utility as construction sealants.  See [0001] of the former and column 2, line 21/column 6, line 4 of the latter.  This is significant because it is suggestive that the same benefits realized upon adding the resin material to the composition of Hatanaka could be realized when introduced into the Langerbeins composition(s).  Further, that both compositions have application in construction sealants means that those attributes, tailorable modulus and high recovery, would be sought in the sealants disclosed by Langerbeins.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., U.S. Patent # 4,296,228 in view of Hatanaka et al., U.S. Patent # 5,705,587.
Lin, likewise, mentions construction sealants (column 1, lines 18+) among the uses for their composition.  It is, thus, submitted that the compositions of Lin would also find advantage by having silicone resin added thereto per the suggestion of Hatanaka.

Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As for claim 21, a exemplary quantity of the silica is contemplated only in the 

As an aside, Applicant cites U.S. Patent Application Publication No. 2010/0139843 and a WIPO equivalent in successive IDS.  At first glance, the tables that outline ingredients used in the formulation of the invention disclosed therein appears to constitute a basis for a holding of anticipation. However, upon closer inspection, and with the benefit of the context provided by the full disclosure, it becomes clear that not all of these materials will co-exist at the same time.  The silanol-terminated polymer and acetoxy-functional silane are preliminarily reacted in the presence of the organolithium compound and it is only after this that the other materials are introduced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

January 18, 2022
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765